Douglas, J.,
dissenting. The place one comes out, when faced with the issues raised in a case, depends largely on where one starts. The majority starts by summarily concluding: “The essential facts of this case are undisputed.” I start by noting that this case is before us on a very sparse record, consisting mostly of motions and briefs, items of correspondence, a transcript of proceedings from an entirely separate (albeit factually related) case and a limited stipulation of facts.
The transcript of proceedings is from the Scioto County Common Pleas Court case, Hanley v. Roberts, which was apparently pending when appellant initiated this case as an original action in the Court of Appeals for Scioto County. During arguments in the common pleas court, Workman’s attorney stated:
“If nothing else we have accomplished one fact, and that is that the facts are sure as the dickens in dispute.”
Hanley’s attorney agreed:
“The facts are always in dispute. Of course, that’s why we’re here.”
The facts are (almost) always in dispute, and that is why they must be developed in an evidentiary hearing conducted pursuant to the Rules of Evidence. Nothing of the sort has been done in this case. Consequently, we really do not know whether the 1980 and 1983 promotional exams were the same, or similar. We do not know whether the alleged similarities rendered the 1983 test uncompetitive. I reject the majority’s conclusion that the alleged similarities between the two tests made the 1983 test per se uncompetitive. I think a determination of the competitiveness of the 1983 test depends on an analysis of its nature and content.
Furthermore, I note the relevance of Ohio Adm. Code 123:1-9-12 which reads:
“An applicant who has competed in a civil service examination may not repeat that examination or take an examination for the same classification within six months from the date of original examination, unless an alternative form of examination is given, or unless other standards are specified in the examination announcement, provided that the Director may waive in writing this rule upon written request from an applicant stating substantial reasons for granting such waiver.” (Emphasis added.)
This provision makes it clear that an applicant may retake the identical exam after waiting six months. In the case before us, there is no evidence that the 1980 and 1983 exams were identical. To the contrary, the record contains a November 1, 1983 letter from IPMA to the Executive Secretary of the Portsmouth Civil Service Commission, which states, in relevant part:
“* * * It cannot be stated for certain whether or not the 1980 and 1983 IPMA 558 examinations are identical. * * *”
The majority is disturbed because efficiency points were not added to the examination grades as required by R.C. 124.31(B). Again, there is nothing in the record to support appellant’s contention that the addition of *10efficiency points would have caused the civil service commission to rank him ahead of Workman. For all we know, Workman might have had as many, or more, efficiency points than the appellant. My point is that the record in this case is, at best, incomplete, and the extraordinary relief of quo warranto should not be granted unless the record positively indicates that such relief is appropriate.
I also believe that appellant had an adequate remedy at law to protect his interests, and is, therefore, not entitled to the quo warranto or mandamus relief he now seeks. Appellant could have formally petitioned the civil service commission for relief, and appealed the denial of that relief pursuant to R.C. Chapter 2506. For instance, appellant could have formally requested the commission to utilize efficiency points in determining the overall rankings for police chief and appealed the commission’s denial of his request. If the commission would have then refused to journalize its denial of appellant’s request, a point of concern to the majority, he could have quickly obtained a writ of mandamus to compel the commission to conform to its clear legal duty and to journalize its decision. Then he could have appealed. See State, ex rel. Steyer, v. Szabo (1962), 174 Ohio St. 109 [21 O.O.2d 366].
Finally, I am concerned about this court extending the scope of quo warranto beyond that which was originally intended. R.C. 2733.08, dealing with petitions against a person for usurpation of office, states in relevant part:
“When an action in quo warranto is brought against a person for usurping an office, the petition shall set forth the name of the person claiming to be entitled to the office, with an averment of his right thereto. * *
In State, ex rel. Heer, v. Butterfield (1915), 92 Ohio St. 428, this court held a private relator could not obtain quo warranto relief unless he could prove he was entitled to the office he claimed was unlawfully held. In this case, the appellant has failed to prove he is entitled to the office he claims is unlawfully held. Therefore, he is not entitled to quo warranto relief.
Finally, the majority decision undermines the independence of an equal branch of government, and thrusts itself into the role of the Portsmouth Civil Service Commission. In light of the sparse record in this case, it would be appropriate to defer the administration of the civil service system to the proper city officials.
For the foregoing reasons, I would affirm the court of appeals decision, which stated that “* * * relator is not entitled either to quo warranto or mandamus relief for the reason relator had an adequate remedy at law by raising his objections before the Civil Service Commission and appealing adverse rulings pursuant to R.C. Chapter 2506.”
Locher, J., concurs in the foregoing dissenting opinion.